Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 1 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 2 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 3 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 4 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 5 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 6 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 7 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 8 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 9 of 11
Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 10 of 11
   Case 5:20-cr-00234-SLP Document 111 Filed 04/21/21 Page 11 of 11




           Digitally signed by
JESSICA    JESSICA PERRY
           Date: 2021.03.29
PERRY      16:56:17 -05'00'
